M’Girk, C. J.,
delivered the opinion of the Court.
An action of assumpsit was brought on a promissory note; plea, non-assumpsit; verdict and judgment for the plaintiffs, in the Court below. The error complained of, appears in a hill of exceptions. The plaintiffs, on the trial, offered to read the note in evidence, without proving the hand-writing of the testator, which was objected to. The Court overruled the objection, and the note was read in evidence, and an exception taken. The plaintiffs in error contended that the act of the Legislature of 1807 is not to be construed to extend to executors, hut that they maybe admitted to plead a plea, denying the execution of a writing, without supporting it by oath or affirmation.
*407The words of the act are: “ that whenever any suit shall be commenced in any Court, founded on any writing, whether the same be under seal or not, the Court before whom the same is depending, shall receive such writing in evidence of the debt or duty for which it was given, and it shall not be lawful for the defendant in any such suit, to deny the execution of such writing, unles it be by plea, supported by the affidavit of the party putting in such plea, which affidavit shall accompany such plea.” The language of the law is, that the party pleading must make the oath. It makes no exception in favor of executors, nor can we make it. The language of the law is clear, plain, and explicit; and where there is no ambiguity, there is no room for construction. The party pleading the plea, denying the execution of the writing, must support that plea hy oath or affirmation; that has not been done.
The judgment is right, and is affirmed, with costs, and five per centum damages